Title: To James Madison from an Unidentified Correspondent, 8 June 1816
From: 
To: Madison, James


        
          Sir.
          New York 8th. June 1816
        
        The enormous importation and the great amt. of British Dry goods brought in here on British Acct. totally preclude all Competi[ti]on on Our part, and our Cotton Mills are fast approaching their dissolution. Lately in the want of exports to meet those enormous importations some 7 or 8 Tons of Cotton yarn was bought up at Very reduced Prices and exported; but I cannot beleive that at present our Twist can come in competion in the Continental Market where English yarn is also permitted: with all due defference permit me to Sujist to you the great Interest this Country has in Spinning her Cotton and sending it to market in that improved State. If by the Opperation Some 20 or 25 cents ⅌ £ cou’d be added to the Value, how wonderfully wou’d it increase our Amount of exports and our Wealth, compared to The Labour of the Children & women employed in Spinning it. I believe such a desirable thing cou’d be brought about with many of the Continental Powers with whom English Cotton yarn is prohibited. For instance, if we say to France if we continue to take from you your surplus Luxuries, articles of Silk, Fans Spangles Milenary &c. &c. wholly manufacturd you must consent to take from us an Article partially manufactured and allmost of first necessity, that is Our Cotton Twist. It wou’d be a reciprocity of Exchange that England cou’d not offer, Her Policy forbiding Her to import Manufactured Goods of any Kind. At all events it wou’d be worth the trial with the different Powers of the Continent. England has been and is now Spinning and sending it in that state principally to Russia 4 or 5,000 Bales per Week. Russia as well as her Southern Neibours is begining to take the allarm, she has lately prohibited all printed or Stained Cotton Goods. Those enormous importations over and above our Exports, must opperate a wonderfull Scene of distress amongst us—every article of Value will be sweept out of our Country, and nothing left us but our Soil and Our

Buildings and they mortgaged for ¾ their Value, with a paper circulating Medium without intrinsic Value, having not a Specie dollar to redeem it. To increase the Value of our exports and diminish our imports must have a wholesome tendincy to restore the Equilibrium of the Country—your goodness will excuse any impropriety in these Sugestions when I assure you they arrise from the best of motives, the Prosperity of the Country. And now that we have several ministers about to proceed to different Parts of the Continent the opportunity is auspicious.
      